Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/07/2022 has been entered.
Claim 1 was previously canceled.
Claims 2, 9 and 20 are independent.
Claims 2, 5, 9, 12, 14 and 20 have been amended.
Claims 2-21 are currently pending and have been examined.

Response to Arguments
With respect to Applicant’s arguments, see pages 9-12, filed 03/07/2022, with respect to the rejection(s) of claim(s) 2-3 and 5-21 under 35 USC 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of James S. Rosen (US 2006/0161599 A1, herein Rosen). Further arguments are moot in view of the newly added prior art in Rosen.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 2-3 & 5-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ray Hideki Tanaka et al. (US 2018/0130105 A1, herein Tanaka) in view of Stephane Kasriel et al. (US 2016/0012526 A1, herein Kasriel) in view of James S. Rosen (US 2006/0161599 A1, herein Rosen).

	As per claim 2. A system comprising:
a first device configured to,
determine first location data using a location detection component of the first device during a period of time associated with application data for a second device (Tanaka abstract and Fig. 2 at 202, also see ¶¶ [36 “In one embodiment, the business or merchant also provides location information for one or more sales, store, or retail facilities, where the user may be present for shopping. For example, the merchant may provide an address, a latitude and longitude, or other information that enables the service provider to determine location of the merchant.”, 49 & 52], and ¶ [71] teaches a time period),
receive a partial additional user identification data for a user associated with the second device (Tanaka ¶¶ [62, 63, 70 & 71]),
request a determination of a device identifier for the second device from a service provider platform, (Tanaka ¶¶ [35, 67 & 71]); and
a service provider server configured to,
provide the service provider platform over a network to the first device and the second device, 
receive the first location data, the partial additional user identification data, and the application data from the first device (Tanaka ¶¶ [19, 25-26, 48, 54 & 64]),
determine a proximity range limit around the first device based on a location of first device determined from the first location data (Tanaka ¶¶ [51-54]),
determine a plurality of devices including the second device that are associated with the proximity range limit based on the partial additional user identification data (Tanaka ¶¶ [51-52]),
It can be argued that Tanaka fails to explicitly teach, however, Kasriel further teaches: 
generate the application data for an electronic transaction processing application on the second device (Kasriel ¶¶ [22 & 40]), and
It would have been obvious to one of ordinary sill in the art before the effective filing date of the claimed invention to modify the teachings of Tanaka with those of Kasriel in order to facilitate payment reconciliation over a network by i.e. a merchant/second device generating an invoice (see Kasriel ¶¶ [11 & 22]).
It can be argued that the combination of Tanaka and Kasriel fail to explicitly teach, however, Rosen further teaches: 
determine, based on the partial additional user identification data provided by the first device with the application data and a length of a co-location between the first device and the second device, confidence ratings that the plurality of devices are associated with the application data (Rosen ¶¶ [30, 37, & 53]), and
determine the device identifier for the second device based on a highest one of the confidence rating independent from identifier input by the first device and revealing the device identifier or a user identifier of the user on the first device (Rosen ¶¶ [23, 30, 45, 69 & 72]).
broadcast the application data over the proximity range limit, wherein a notification of an availability of the application data is automatically populated on the plurality of devices based on receiving the application data (Rosen ¶ [23]);
receive an indication that the second device is one of the plurality of devices within the proximity range limit set for the application data (Rosen ¶¶ [23, 30 & 34];
It would have been obvious to one of ordinary sill in the art before the effective filing date of the claimed invention to modify the combination of Tanaka & Kasriel with the system and method of location based matching and promotion as taught in Rosen in order to notify a user when a close second degree contact is within a certain range or distance (see Rosen ¶ [53]).
As per claims 9 & 20, the claims recite analogous limitations to claim 1 above and are therefore rejected under the same premise.

As per claim 3, Tanaka, Kasriel and Rosen teach the system of claim 2, Kasriel further teaches: wherein the application data comprises a digital invoice, wherein the service provider server publishes the digital invoice on the service provider platform for acceptance by the first device (Kasriel ¶ [55]).
The motivation to combine the references is the same as seen above in claim 1.

As per claim 5, Tanaka, Kasriel and TodascoTanaka, Kasriel and Rosen teach the system of claim 2, Rosen further teaches: wherein the service provider server is configured to determine the confidence ratings on merchant data associated with the first device and user data associated with the second device (Rosen ¶¶ [30 & 53]).
The motivation to combine the references is the same as seen above in claim 1.

As per claim 6, Tanaka, Kasriel and Rosen teach the system of claim 5, Kasriel further teaches: wherein the merchant data further comprises at least one of a past merchant transaction by the first device, a past interaction between the first device and the second device, a merchant category for the first device, or an item category associated with the past merchant transactions by the first device (Kasriel ¶¶ [21, 46 & 54]), and wherein the user data comprises at least one of past user transactions by second device, the past interactions between the first device and the second device, a user image associated with the second device, an image of an object or an item associated with the second device, or user voice data (Kasriel ¶¶ [21, 54 & 59]).
The motivation to combine the references is the same as seen above in claim 1.

As per claim 7, Tanaka, Kasriel and Rosen teach the system of claim 2, Tanaka further teaches: wherein the service provider server is further configured to directly transmit the application data to the second device using the device identifier without revealing the device identifier to the first device (Tanaka ¶ [59]).

As per claim 8, Tanaka, Kasriel and Rosen teach the system of claim 2, Tanaka further teaches: wherein the application data comprises an electronic transaction between the first device and the second device (Tanaka ¶ [38]), and
It can be argued that the combination of Tanaka and Kasriel fail to explicitly teach, however, Rosen further teaches: 
wherein the service provider server is further configured to transmit the device identifier to the first device (Rosen ¶¶ [22, 29, 68 & 68-70]).
The motivation to combine the references is the same as seen above in claim 1.

As per claim 10, Tanaka, Kasriel and Rosen teach the method of claim 9, Kasriel further teaches: further comprising:
receiving an acceptance of the application data through the electronic transaction processing application (Kasriel ¶ [55]); and
processing the application data with the second device (Kasriel ¶¶ [22 & 40]).
The motivation to combine the references is the same as seen above in claim 1.
As per claims 19 & 21, the claims recite analogous limitations to claim 10 above and are therefore rejected under the same premise.

As per claim 11, Tanaka, Kasriel and Rosen teach the method of claim 9, Tanaka further teaches: further comprising:
generating a message associated with the application data, wherein the message comprises at least one of a first communication from the first device to the second device, a second communication from a transaction processor service to the second device, merchant information associated with the first device, or transaction information associated with the application data (Tanaka ¶¶ [23, 26 and 29-30]); and
communicating the message to the second device with the application data (Tanaka ¶ [75]).

As per claim 13, Tanaka, Kasriel and Rosen teach the method of claim 9, Tanaka further teaches:  wherein the application data comprises invoice data for a service provided by the first user associated with the first device to the second user associated with the second device, and wherein the method further comprises:
receiving an edit to the invoice data (Tanaka ¶ [74]);
communicating the edit to the first device (Tanaka ¶ [75]); and
in response to receiving an approval of the edit, processing the edit with the invoice data (Tanaka ¶ [75]).

As per claim 14, Tanaka, Kasriel and Rosen teach the method of claim 9, Tanaka further teaches:  wherein prior to the determining the confidence ratings, the method further comprises:
determining a correlation between the first device and each of the plurality of devices based at least on the first location data and the second location data (Tanaka ¶¶ [26, 34, 51 & 52]).

As per claim 15, Tanaka, Kasriel and Rosen teach the method of claim 14, Tanaka further teaches:  wherein the correlation further comprises a certainty level to the co-locating based on a strength of a locational match between the first device and the second device (Tanaka ¶ [52]).

As per claim 16, Tanaka, Kasriel and Rosen teach the method of claim 14, Tanaka further teaches:  wherein the correlation is further based on at least one of a shared location, previous interactions between the first device and the plurality of devices, previous transactions between the first device and the plurality of devices, social networking posts by the plurality of devices, messages by the plurality of devices, or shared media by the plurality of devices (Tanaka abstract and ¶¶ [30, 47 & 71]).

As per claim 17, Tanaka, Kasriel and Rosen teach the method of claim 9, Tanaka further teaches: wherein the co-locating the first device with the second device comprises matching geo-locations of the first device with the second device during a travel route (Tanaka ¶¶ [50-52]).

As per claim 18, Tanaka, Kasriel and Rosen teach the method of claim 9, Tanaka further teaches: wherein the device identifier comprises data characterizing one of a user name, a user account name, a user nickname for an account, a user phone number, a user address, a user email address, a user messenger name, or a user code word (Tanaka ¶ [28]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka in view of Kasriel in view of Rosen and in further view of Nadav Naaman (US 2016/0335624 A1, herein Naaman).

As per claim 4, Tanaka, Kasriel and Rosen teach the system of claim 3, it can be argued that the combination of Tanaka, Kasriel and Rosen fail to explicitly teach, however, Naaman further teaches: 
wherein the service provider server is further configured to remove access by other devices to the digital invoice on the service provider platform (Naaman ¶ [38] and claim 1).
It would have been obvious to one of ordinary sill in the art before the effective filing date of the claimed invention to modify the combination of Tanaka, Kasriel and Rosen with those of Naaman in order to update primary bill by removing assigned items from the primary bill (see Naaman ¶ [38]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka in view of Kasriel in view of Rosen and in further view of William Henderson et al. (US 2016/0210606 A1, herein Henderson).

As per claim 12, Tanaka, Kasriel and Rosen teach the method of claim 9, Kasriel further teaches: wherein prior to the determining the confidence ratings, the method further comprises:
receiving an image taken by the first device (Kasriel ¶ [21]); and
determining that the image is associated with a stored image for the second device (Kasriel ¶¶ [31, 40 & 53]),
The motivation to combine the references is the same as seen above in claim 1.
It can be argued that the combination of Tanaka, Kasriel and Rosen fail to explicitly teach, however, Henderson further teaches: 
wherein the determining the confidence rating is further based on the determining that the image is associated with the stored image (Henderson ¶¶ [70-74 & 77]). 
It would have been obvious to one of ordinary sill in the art before the effective filing date of the claimed invention to modify the combination of Tanaka, Kasriel and Rosen with cardless payment transactions based on geographic locations of user devices as taught in Henderson in order to rank relevant merchants that are located near the current location of the user (see Henderson ¶¶ [71, 73 and 74]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY P KANAAN whose telephone number is (571)272-2481.  The examiner can normally be reached on Monday- Friday 10:00am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 5712703602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.P.K./Examiner, Art Unit 3695                                                                                                                                                                                        
/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        6/8/2022